
	
		III
		110th CONGRESS
		2d Session
		S. RES. 481
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2008
			Mr. Hagel (for himself,
			 Mr. Schumer, Mr. Lautenberg, Mr.
			 Feingold, and Ms. Stabenow)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Designating April 2008 as National
		  Autism Awareness Month and supporting efforts to increase funding for
		  research into the causes and treatment of autism and to improve training and
		  support for individuals with autism and those who care for individuals with
		  autism.
	
	
		Whereas
			 autism is a developmental disorder that is typically diagnosed during the first
			 3 years of life, robbing individuals of their ability to communicate and
			 interact with others;
		Whereas
			 autism affects an estimated 1 in every 150 children in the United
			 States;
		Whereas
			 autism is 4 times more likely to occur in boys than in girls;
		Whereas
			 autism can affect anyone, regardless of race, ethnicity, or other
			 factors;
		Whereas
			 it costs approximately $80,000 per year to treat an individual with autism in a
			 medical center specializing in developmental disabilities;
		Whereas
			 the cost of special education programs for school-aged children with autism is
			 often more than $30,000 per individual per year;
		Whereas
			 the cost nationally of caring for persons affected by autism is estimated at
			 upwards of $90,000,000,000 per year;
		Whereas
			 despite the fact that autism is one of the most common developmental disorders,
			 many professionals in the medical and educational fields are still unaware of
			 the best methods to diagnose and treat the disorder; and
		Whereas
			 designating April 2008 as National Autism Awareness Month will
			 increase public awareness of the need to support individuals with autism and
			 the family members and medical professionals who care for individuals with
			 autism: Now, therefore, be it
		
	
		That the Senate—
			(1)designates April 2008 as National
			 Autism Awareness Month;
			(2)recognizes and commends the parents and
			 relatives of children with autism for their sacrifice and dedication in
			 providing for the special needs of children with autism and for absorbing
			 significant financial costs for specialized education and support
			 services;
			(3)supports the goal of increasing Federal
			 funding for aggressive research to learn the root causes of autism, identify
			 the best methods of early intervention and treatment, expand programs for
			 individuals with autism across their life spans, and promote understanding of
			 the special needs of people with autism;
			(4)stresses the need to begin early
			 intervention services soon after a child has been diagnosed with autism, noting
			 that early intervention strategies are the primary therapeutic options for
			 young people with autism, and that early intervention significantly improves
			 the outcome for people with autism and can reduce the level of funding and
			 services needed to treat people with autism later in life;
			(5)supports the Federal Government’s more than
			 30-year-old commitment to provide States with 40 percent of the costs needed to
			 educate children with disabilities under part B of the Individuals with
			 Disabilities Education Act (20 U.S.C. 1411 et seq.);
			(6)recognizes the shortage of appropriately
			 trained teachers who have the skills and support necessary to teach, assist,
			 and respond to special needs students, including those with autism, in our
			 school systems; and
			(7)recognizes the importance of worker
			 training programs that are tailored to the needs of developmentally disabled
			 persons, including those with autism, and notes that people with autism can be,
			 and are, productive members of the workforce if they are given appropriate
			 support, training, and early intervention services.
			
